11-CR-4103-H
                               IN THE
                    COURT OF. CRIMINAL APPEALS
                            AUSTIN, TEXAS


                              EX PARTE
                            DANIEL GARCIA
                            TDCJ#l781971


                TRIAL COURT: 347th DISTRICT COURT
                      NUECES COUNTY, TEXAS
           APPEALS COURT: THIRTEENTH DISTRICT OF TEXAS
                     CORPUS CHRISTI-EDINBURG


            ORIGINAL APPLICATION FOR WRLT OF MANDAMUS
TO THE HONORABLE JUDGES .OF SAID COURT:
   Comes Now, Daniel Garcia,TDCJ#l78197l,relator,pro-se in the
above styled and numbered cause of action and files this Original
Application For Writ Of Mandamus, pursuant to the Rules of Appel-
late Procedure, rule 38.7 amendment or Supplication, and would
show the court the following.
                                 r.

Relator
1.01 daniel Garcia,TDCJ#l781971 is an Offender incarcerated in
     the Hughes Unit,Route 2 box 4400, Gatesville, Texas, Coryell
     County, Texas 76597.




                                                       RECEIVED IN
                                                 COURT OF CRIMINAL APPEALS

                                 P.l                   GEC 14 2015

                                                    Abel Ac~, Clerk
1:02 Relator has exhausted his remedies and has no other adequate
      remedy at law.

1.03 The act sought to be compelled is ministrial, not           discretio~?·:v

      nary in nature T.C.C.P. art.2.2l,Duty of Clerks requires the

~2~   respondent to immediately transmit to the Cburt any motions

      filed under T.c.c.P. 2.2l(a)("l). Had such documents been

      transmitted to the Court by respodent as required by respon-

      dent as required by   statut~,      relator would have recieved

      notice from the Coutt.

                                    II.

Respondent,

2.01 Respondent, Anne Lorentzen, in her capacity as District Clerk

      of Nueces County, Texas. Has a ministrial duty to recieve and

      file all papers in a Criminal Proceeding, and to perform all

      other duties imposed on the clerk by law prsBant to T.c.c.P.

      ART. 2.21., and to transmit to       th~   court, any motions, answers

      filed, and a certificate reciting the date upon which that

      finding was made by the convicting court• Anne Lorentzen,

      District Clerk, Nueces County may be served at her place of

      business at 901   ~eopard   Street,room 313, Corpus Christi, Texas

      78401.

                                   III.

VIOLATION OF ARTICLE 2,.21 OF THE TEXAS CODE OF CRIMINAL PROCEDURE

3.01 The respondent violated Article 2.21 of the Texas Code of

      Criminal Procedure by failing to present to the court Motion




                                    P.2
        For Leave To Amend Applicant's Application For Writ Of Habeas

        Corpus. A certificate reciting the date upon which that find-

        ing was made by the court within the time prescribed by law

        and within a reasonable time from the date on which the docu-

        ments were requested to be transmitted.

 3.02 Request for the Motion For Leave To Amend Applicant's Applic-

        ation For Writ Of Habeas Corpus, any answers filed, and a

        certificate reciting the date upon which that finding was

        made,

!3~03   To date, relator has    reciev~d     no response from his motion

        filed in this action.

 3.04 As is clear from relatorts motion he wishes to have a hearing

        on his motion, any answers £iled, and a copy of the        certifi~.


        cate reciting the date upon which that finding was made by the

        court.

 3.05 Article 2.2l(a)(l) clearly states '"in a criminal proceeding,

        a clerk of the District or County shall: recieve and file all

        papers[emphasis added]" failure to present relator's motion

        to the court violates the T.c.c.P. 2.2l(a)(l) and also State

        law as cited in   Stat~   ex rel Rodriguez v. Marquez,4 s.W.3d

        227(Tex.Crim.App.l999)-to obtain relief from this court, a

        relator must show:(l) a ''clear" right to relief usually when

        the judicial conduct in question violates a        "ministeti~l"


        duty, and (2) no adequate remedy at law to redress the alleged




                                       P.3
     harm.see Buntion v. Harmon,827 S.W.2d 945,947(Tex.Cr.App.

     1992). Respondent is in violation of this procedure, mini-

     sterial duties, and thus the law of the State.

                               IV.

Prayer for Relief

WHEREFORE, PREMISES CONSIDERED, Relator Daniel Garcia,pro-se,

respectfully request a finding that respondent did not present

his Motion to the Court within a    reasonab~e   time after the date

they were presented and that relator brought this litigation in

good faith and has substantially.prevailed; Relator prays for an

order directing respondent to present his motion to the court,any

answers filed, and a certificate reciting the     dat~   upon which that

finding was made to the court as directed in T.c.c.P. 2.2l(a)(l)

and as requested 1n relator's affidavit.




Affidavit
I, Daniel Garcia, do hereby swear that the foregoing statements
are true and correct to the best of my knowledge      unde~~~~n~lty    of
perjury. Executed on this the 6th day of




                                          DAn1Pl.
                                          ··'!'''·. ,lf.
                                                         Ga
                                          TbCJ#l781
                                          Hughes Unit
                                          Route 2 Box 4400
                                          Gatesville,Texas 76597




                                   ~-4
,   '


                             Certificate of Service

        I, Hereby certify that a true and correct copy of the above

        Application For Writ Of Mandamus was sent to the District Attorney

        for Nueces County by placing a copy in   th~   u.s.Mail addressed to

        the Nueces County District Attorney's Office on this 6th day

        of December,2015.




                                                        R




                                       P.5
                                    ORDER

On this day, came to be heard the foregoing relator's Application

For Writ Of Mandamus and in the interest of justice it appears to

the court that the     same should be:



--------------------Granted

It is ordered therefore that the District Clerk shall immediatelly

transmit to the court the Relator's Motion For Leave To Amend

Applicant's Application For Writ Of Habeas Corpus, any answers

filed, and a certificate reciting the date upon which that

transmittal was made.



Signed on this the
                     --------day   of
                                        ------------------------------ ,2015



                                          Judge Presiding




                                        P.6